Citation Nr: 1815976	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-49 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to January 5, 2018; and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from November 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2015, the Board granted the Veteran's claim for entitlement to service connection for PTSD.  The Appeals Management Center (AMC) then issued a rating decision in June 2015 awarding a 50 percent rating.  The Veteran filed a notice of disagreement with this rating decision and this appeal ensued.

With regard to the Veteran's PTSD rating, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been demonstrated at any point.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating for PTSD, but no more, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating - PTSD

The Veteran's PTSD is rated 50 percent disabling prior to January 5, 2018; and 70 percent thereafter.  He contends that his PTSD is more severe than the currently assigned ratings and that he is entitled to a 100 percent rating for the entire appeal period.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants, at most, a disability rating of 70 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings can be assigned for different periods of time when the facts warrant, ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9400 (2017).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

In evaluating symptoms and signs to determine their effect on the level of occupational and social impairment in order to arrive at an appropriate disability rating, the Board will look to their severity, frequency and duration; consider their impact as a whole; and make a quantitative assessment accordingly.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017); see also Vazquez-Claudio, 713 F.3d at 115-17.  See generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most or even some of the enumerated symptoms to assign a particular evaluation.  Bankhead at 13-14.  Nonetheless, the Board will look to the record for those symptoms which do appear and assess their frequency, severity and duration.

Here, when evaluating the evidence in light of the Veteran's entire record, the Board finds that his symptoms most nearly approximated occupational and social impairment, with deficiencies in most areas for the entire appeal period.  In this regard, the record reflects that the Veteran's PTSD has manifested by depressed mood; "intense" and "extreme psychological distress" (sensorial responses constantly at play); daily flashbacks; nightmares; avoidance of internal reminders; intrusive thoughts/memories; persistent and exaggerated negative beliefs or expectations about others (chronic negative feelings about doctors); distorted cognitions regarding blaming of self or others; hypervigilance; marked anhedonia; insomnia/hypersomnia; feelings of guilt, shame, depression, and anxiety on a daily basis; chronic sleep impairment (due to REM rebounding); mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances.  While he did not report suicidal ideation at any point during the appeal, the Veteran contacted the mental health hotline in April 2014 and stated that he was having issues with PTSD with exacerbated sleeplessness.  He reported ideation and racings thoughts that led to a "very uncomfortable place for [him]."  On most recent VA examination in January 2018, the examiner found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  At the Veteran's Board hearing in January 2018, the Veteran's treating therapist explained that the Veteran's symptoms have essentially been consistent throughout the appeal period and that therapy to stabilize his symptoms has been a challenge due to his mindset.  In particular, the examiner reported that the Veteran experiences a "strong pull for avoidance" which causes his sensorial responses, "like what he sees, smells, touches, tastes" to constantly be at play.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that such impairment warrants a 70 percent disability rating for the entire appeal period.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent.  The record does not reflect that his symptoms are of such frequency and severity to result in total occupational and social impairment.  At no point during the appeal period has the Veteran demonstrated symptoms severe enough to distort his perception of reality.  In addition, the record reflects that while the Veteran is retired, he reported being married for now 33 years to his current wife and stated that he loves his family and they get along very well.  He currently has the mental capacity to care for his aging wife.  See November 2016 VA Treatment Records.  As such, it cannot be said that the Veteran experiences total social impairment.  

Indeed, although the Board recognizes that the symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; the Board notes that all of the Veteran's documented symptoms (e.g., sleep disturbances, irritability or outbursts of anger avoidance, hypervigilance, and impairment of short and long term memory, thoughts of suicide) are specifically included in the criteria for a 50 or 70 percent evaluation.  

In addition, despite the Veteran's contentions that he should be receiving a 100 percent disability rating for his PTSD, the Board notes that at no point during the appeal period has any medical professional determined that the Veteran's symptomatology equates to total occupational and social impairment.  Indeed, VA treatment records from May 2017 note that the Veteran's treating therapist, who testified at the Veteran's Board hearing, acknowledged that despite the Veteran's belief, he was told by doctors and VA that his PTSD did not warrant a 100 percent rating.

When considering all of the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; which warrant a 70 percent disability rating.  A 100 percent rating for PTSD is not warranted at any time during the appeal period.


ORDER

For the entire appeal period, a rating of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


